 



Exhibit 10.3
NII HOLDINGS, INC.
Restricted Stock Award Agreement
(Directors)
     THIS AGREEMENT, dated as of the ___ day of ____________, between NII
Holdings, Inc., a Delaware corporation (the “Company”), and _________
(“Participant”), is made pursuant to and subject to the provisions of the NII
Holdings, Inc. 2004 Incentive Compensation Plan (the “Plan”). All terms that are
used herein that are defined in the Plan shall have the same meaning given them
in the Plan.
     1.      Award of Stock. Pursuant to the Plan, the Company, on _________
(the “Award Date”), granted Participant ______ shares of Common Stock
(“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein.
     2.      Restrictions. Except as provided in this Agreement, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.
     3.      Vesting. Subject to paragraph 5 below, Participant’s interest in
the shares of Restricted Stock shall be transferable and nonforfeitable
(“Vested”) as of the third anniversary of the Award Date. Any shares that have
not previously become Vested or forfeited, shall become Vested as of the date of
a Change in Control.
     4.      Death or Disability. Paragraph 3 to the contrary notwithstanding,
if Participant dies or becomes permanently and totally disabled within the
meaning of section 22(e)(3) of the Internal Revenue Code (“Disabled”), prior to
the forfeiture of the shares of Restricted Stock under Paragraph 5, all shares
of Restricted Stock that are not then Vested shall become Vested as of the date
of Participant’s death or his becoming Disabled.
     5.      Forfeiture. All shares of Restricted Stock that are not then Vested
shall be forfeited if Participant’s service on the Board terminates prior to the
date such shares become Vested in accordance with paragraph 3 and 4 above.
     6.      Custody of Certificates. Custody of stock certificates evidencing
the Restricted Stock shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.
     7.      Stock Power. Participant shall deliver to the Company a stock
power, endorsed in blank, with respect to the Restricted Stock. The Company
shall use the stock power to cancel any shares of Restricted Stock that do not
become Vested. The Company shall return the stock power to Participant with
respect to any shares of Restricted Stock that become Vested.

 



--------------------------------------------------------------------------------



 



     8.      Shareholder Rights. Participant will have the right to receive
dividends on and to vote the Restricted Stock.
     9.      Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.
     10.      No Right to Continued Service. This Agreement does not confer upon
Participant any right with respect to continued service on the Board.
     11.      Change in Capital Structure. In accordance with the terms of the
Plan, the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.
     12.      Governing Law. This Agreement shall be governed by the laws of the
State of Delaware.
     13.      Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the date of grant and the provisions of this Agreement,
the provisions of the Plan shall govern. All reference herein to the Plan shall
mean the Plan as in effect on the Award Date.
     14.      Participant Bound by Plan. Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.
     15.      Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.

            NII HOLDINGS, INC.
      By:           Robert J. Gilker        Vice President, General Counsel and
Secretary     

            PARTICIPANT
                           

           
 
Dated:        
 
         

 